DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-7 and 9-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 1, although the prior art teaches an imaging lens comprising: a first lens having positive refractive power; a second lens; a third lens; a fourth lens; a fifth lens; a sixth lens and a seventh lens, arranged in this order from an object side to an image plane side with a space between each of the lenses, said third lens is formed in a shape so that a surface thereof on the image plane side has a positive curvature radius, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expressions: 0.02 < f7/f6 < 0.3 and -1.5 < f67/f < -0.5, as defined and claimed.
With regard to independent claim 10, although the prior art teaches an imaging lens comprising: a first lens having positive refractive power; a second lens; a third lens; a fourth lens; a fifth lens having positive refractive power; a sixth lens having negative refractive power; and a seventh lens, arranged in this order from an object side to an image plane side with a space between each of the lenses, wherein said second lens if formed in a shape so that a surface thereof on the object side has a positive curvature radius, said third lens is formed in a shape so that a surface 
With regard to independent claim 17, although the prior art teaches an imaging lens comprising: a first lens having positive refractive power; a second lens; a third lens; a fourth lens; a fifth lens having positive refractive power; a sixth lens having negative refractive power; and a seventh lens, arranged in this order from an object side to an image plane side with a space between each of the lenses, wherein said second lens if formed in a shape so that a surface thereof on the object side has a positive curvature radius, said third lens is formed in a shape so that a surface thereof on the image plane side has a positive curvature radius, further satisfying the conditional expressions 40 < νd7 < 75 and -1.5 < f67/f < -0.5, the prior art fails to simultaneously teach such an imaging lens wherein the sixth lens is formed in a shape so that a surface thereof on the image plane side has a positive curvature radius.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
01 April 2021